937 F.2d 622
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Phillip OINESS and Sun Products, Inc., Plaintiffs-Appellants,v.WALGREEN COMPANY, J & M Enterprises, d/b/a/ Atico, and NewAtico International, Ltd., Defendants-Appellees.
No. 91-1272.
United States Court of Appeals, Federal Circuit.
May 21, 1991.
ORDER

1
Upon consideration of the unopposed motion of Walgreen Company, J & M Enterprises d/b/a/ Atico and New Atico International, Ltd. to dismiss the appeal of Phillip Oiness and Sun Products, Inc. because it is premature and for costs,

IT IS ORDERED THAT:

2
(1) The motion to dismiss is granted.


3
(2) The request for costs is denied.